Defendant, in June, 1942, was convicted of murder in the first degree with infliction of the death penalty, and promptly prosecuted his appeal to this court. The appeal, submitted to this court January 13, 1944, is upon the record and without a bill of exceptions.
The record has been duly examined and presents no error to reverse. The judgment of conviction is, therefore, due to be affirmed. It is so ordered.
The date of execution of the sentence of the court having passed, this court fixes Friday, the 24th day of March, 1944, as the date for the execution of the death sentence *Page 208 
imposed by the judgment of conviction.
Affirmed.
All the Justices concur.